DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2015/0102265).
Regarding claims 1, 3-6, 8 and 11:  Russell et al. (US ‘265) discloses a method of preparing a stabilized assembly [abstract; 0008; 0058-0072], wherein carboxylate-functionalized polystyrene nanoparticles (15 nm diameter) were dispersed in water, added to a mixture of 95 vol% high viscosity silicone oil (60,00 cSt) and 5 vol % low viscosity silicone oil (50 cSt) having amine end groups. The resulting water oil mixture was stirred with a stir rod, kept at room temp for 12 h, thereby affording nanoparticle surfactants as a result of the carboxylate-amine interactions.  An electric field was applied and removed.  The nanoparticle surfactants jammed at the droplet interface, arrested further relaxation, and kinetically trapped the droplet in a non-equilibrium, non-spherical shape [0067-0072].  Russell et al. (US ‘265) discloses amine functionalized polydimethylsiloxane and/or bis(amine)functionalized polydimethylsiloxane as the end-functionalized polymer [0025], wherein the polymers have molecular weights of 1,000 to 10,000 Daltons [0026].
Russell et al. (US ‘265) does not specifically disclose the example containing the bis(amine)functionalized polydimethylsiloxane.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included bis(amine)functionalized polydimethylsiloxane based on the invention of Russell et al. (US ‘265), and would have been motivated to do so since Russell et al. (US ‘265) suggests that the composition can contain a combination of the amine functionalized polydimethylsiloxane and the bis(amine)functionalized polydimethylsiloxane as the end-functionalized polymer [0025-0026].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 2:  Russell et al. (US ‘265) discloses the external mixing can be achieved by shear deformation fields [0031] [see MPEP 2112.02].
Regarding claims 7 and 9:  Russell et al. (US ‘265) discloses the polymers have molecular weights of 1,000 to 10,000 Daltons [0026].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].

Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2015/0102265).
Regarding claims 12-18:  Russell et al. (US ‘265) discloses a stabilized assembly [abstract; 0008; 0058-0072], wherein carboxylate-functionalized polystyrene nanoparticles (15 nm diameter) were dispersed in water, added to a mixture of 95 vol% high viscosity silicone oil (60,00 cSt) and 5 vol % low viscosity silicone oil (50 cSt) having amine end groups. The resulting water oil mixture was stirred with a stir rod, kept at room temp for 12 h, thereby affording nanoparticle surfactants as a result of the carboxylate-amine interactions.  An electric field was applied and removed.  The nanoparticle surfactants jammed at the droplet interface, arrested further relaxation, and kinetically trapped the droplet in a non-equilibrium, non-spherical shape [0067-0072].  Russell et al. (US ‘265) discloses amine functionalized polydimethylsiloxane and/or bis(amine)functionalized polydimethylsiloxane as the end-et al. (US ‘265) discloses a bicontinuous jammed system (bijel) morphology [0065].
Russell et al. (US ‘265) does not specifically disclose the example containing the bis(amine)functionalized polydimethylsiloxane.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included bis(amine)functionalized polydimethylsiloxane based on the invention of Russell et al. (US ‘265), and would have been motivated to do so since Russell et al. (US ‘265) suggests that the composition can contain a combination of the amine functionalized polydimethylsiloxane and the bis(amine)functionalized polydimethylsiloxane as the end-functionalized polymer [0025-0026].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 19:  Russell et al. (US ‘265) discloses the polymers have molecular weights of 1,000 to 10,000 Daltons [0026].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].

Allowable Subject Matter
s 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Declaration under 37 CFR 1.130(a) filed on 10/19/21 is sufficient to overcome the rejection of claims 1-20 based on Huang, C.; Forth, J.; Wang, W.; Hong, K.; Smith, G. S.; Helms, B. A.; Russell, T. P. Nat. Nanotechnol. 2017, 12, 1060-1064 [IDS 5/31/19].  AIA  35 U.S.C. 102(b)(1)(A) provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1) is not prior art if the disclosure was made: (1) One year or less before the effective filing date of the claimed invention; and (2) by the inventor or a joint inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor [MPEP § 2153.01].  The Declaration of Thomas P. Russell Under 37 C.F.R. § 1.130(a) (10/19/21) stating that “[t]he subject matter disclosed in the Huang et al. is a disclosure by the co-inventors of the present application and by their co-authors who obtained the relevant subject matter disclosed therein either directly or indirectly from the co-inventors. The disclosure of Huang et al. relied upon by the Examiner was therefore obtained directly or indirectly from the co-inventors of the present application.”  The other co-authors of the Huang et al., namely Weiyu Wang, Kunlun Hong and Gregory S. Smith “contributed materials, equipment, data collection, and/or assistance with experimental procedures needed to accomplish the experimental protocols associated with the bicontinuous structured liquids subject matter disclosed in Huang et al. None of Weiyu Wang, Kunlun Hong and Gregory S. Smith contributed to the conception of the invention claimed in the present application.”  Thus, Huang et al. (Nat. Nanotechnol. 2017, 12, 1060-1064) was by the co-inventors, and it describes their own work. Accordingly, Huang et al. Nat. Nanotechnol. 2017, 12, 1060-1064) meets the provisions of § 102(b)(1)(A), and it is disqualified under § 102(a)(1) prior art. Therefore, it is not available for citing against the pending claims. 

Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive. The rejection of claims based upon Russell et al. (US 2015/0102265) is maintained.
Russell et al. (US ‘265) was relied on for disclosing a method of preparing a stabilized assembly [abstract; 0008; 0058-0072], wherein carboxylate-functionalized polystyrene nanoparticles (15 nm diameter) were dispersed in water, added to a mixture of 95 vol% high viscosity silicone oil (60,00 cSt) and 5 vol % low viscosity silicone oil (50 cSt) having amine end groups. The resulting water oil mixture was stirred with a stir rod, kept at room temp for 12 h, thereby affording nanoparticle surfactants as a result of the carboxylate-amine interactions.  An electric field was applied and removed.  The nanoparticle surfactants jammed at the droplet interface, arrested further relaxation, and kinetically trapped the droplet in a non-equilibrium, non-spherical shape [0067-0072].  Russell et al. (US ‘265) discloses amine functionalized polydimethylsiloxane and/or bis(amine)functionalized polydimethylsiloxane as the end-functionalized polymer [0025], wherein the polymers have molecular weights of 1,000 to 10,000 Daltons [0026].  Russell et al. (US ‘265) discloses a bicontinuous jammed system (bijel) morphology [0065].
Russell et al. (US ‘265) discloses the end-functionalized polymer can be a combination of amine functionalized polydimethylsiloxane and bis(amine)functionalized polydimethylsiloxane [0025].  While the examples do not contain a combination of amine functionalized 
Russell et al. (US ‘265) discloses the polymers have molecular weights of 1,000 to 10,000 Daltons [0026]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].  As Russell et al. (US ‘265) discloses the end-functionalized polymer can be a combination of amine functionalized polydimethylsiloxane and bis(amine)functionalized polydimethylsiloxane [0025], and the polymers can have molecular weights of 1,000 to 10,000 Daltons [0026], an embodiment containing a combination of amine functionalized polydimethylsiloxane and bis(amine)functionalized polydimethylsiloxane having different molecular weights (a second molecular weight greater than the first) is rendered obvious.   
Applicants can rebut a prima facie case of obvious-ness based on overlapping ranges by showing the crit-icality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other vari-able within the claims. . . . In such a situation, the applicant must show that the particular range is criti-cal, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unex-pected results [see MPEP 2144.05].
In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) [see MPEP 716.02(d)].
Objective evidence which must be factually sup-ported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) [see MPEP 716.01(c)].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., If a mixture of high- and low-molecular-weight functional polymers in toluene is used and the system is agitated in a vortex mixer, extended domains of oil and water form, creating a bijel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).




et al. (US ‘265) does not specifically disclose the example containing the bis(amine)functionalized polydimethylsiloxane.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included bis(amine)functionalized polydimethylsiloxane based on the invention of Russell et al. (US ‘265), and would have been motivated to do so since Russell et al. (US ‘265) suggests that the composition can contain a combination of the amine functionalized polydimethylsiloxane and the bis(amine)functionalized polydimethylsiloxane as the end-functionalized polymer [0025-0026].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767